166 F.3d 1051
99 Cal. Daily Op. Serv. 1403
UNITED STATES of America, Plaintiff-Appellee,v.JUVENILE, L.M.K., Defendant-Appellant.
No. 97-50312.
United States Court of Appeals,Ninth Circuit.
Feb. 24, 1999.

ORDER AMENDING OPINION AND DENYING REHEARING
Before:  CANBY, NOONAN, and KLEINFELD, Circuit Judges.
ORDER
The opinion filed July 16, 1998, reported at 149 F.3d 1033, is amended as follows:
At 149 F.3d at 1035, right column, last full paragraph:  Delete the final sentence of the paragraph (beginning "Her prosecution would have ..."), and substitute the following sentence and footnote:
Her prosecution would have followed even without her statement, see id. at 783 (Wallace, J., concurring and dissenting), and the admission of her statement did not materially affect the determination of delinquency.1


1
With the above amendment, the panel as constituted above, has voted to deny the petition for rehearing.  Judge Kleinfeld has voted to reject the suggestion for rehearing en banc and Judges Canby and Noonan have so recommended.


2
The suggestion for en banc rehearing has been circulated to the full court, and no judge of the court has requested a vote on the suggestion for rehearing en banc.  Fed. R.App. P. 35(b).


3
The petition for rehearing is denied and the suggestion for a rehearing en banc is rejected.



1
 In previous cases involving the Juvenile Delinquency Act we have stated that, even when no due process violation occurred, the test of harmlessness was whether the error was harmless "beyond a reasonable doubt," thus applying a constitutional standard to nonconstitutional error.  Doe II, 862 F.2d at 779;  see also United States v. Baker, 10 F.3d 1374, 1395 (9th Cir.1993).  In other cases that involve nonconstitutional error that is susceptible to harmless-error analysis, we have required only that it be "more probable than not" that the error did not materially affect the verdict.  See United States v. Rahm, 993 F.2d 1405, 1415 (9th Cir.1993).  We need not resolve any tension between these two different standards for nonconstitutional error, because we find the error in this case to be harmless even by the more stringent constitutional test